PER CURIAM.
In his Rule 24.035 motion, defendant alleges his trial counsel failed to interview certain witnesses. The motion court denied his motion without conducting a hearing. He now contends the motion court erred in denying his motion without a hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*501The judgment is affirmed pursuant to Rule 84.16(b).